DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 should be cancelled since it recites the limitations of claim 6 verbatim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2004/0077287 to Odiwo.  With respect to claims 1-5, Odiwo ‘287 shows the claimed limitations of an artificial kangaroo care apparatus (200) comprising:  a structure (11), wherein the structure comprises an internal cavity (300); and an imitating primary data unit (700) (as shown in Figures 1-3 and as described on page 2, in paragraph 0023; page 3, paragraphs 0023, 0024 & 0029-0031; and on page 4, in paragraphs 0031-0034); further comprising an imitating smell unit, wherein the imitating smell unit comprises an odor-absorbed material in communication with the structure (11) (as described on page 4, in paragraph 0035); wherein the imitating primary data unit (700) is positioned within the internal cavity (300) (as described on page 3, in paragraph 0029); and wherein the structure (11) further comprises an infant incubator mattress (as shown in Figure 4 and as described on page 3, in paragraph 0027).
With respect to claim 6-10, the reference further discloses conditions wherein the imitating primary data unit (700) comprises a heartbeat regulating subunit (750), a breathing pattern regulating subunit (760), and a temperature regulating subunit (770), and further comprising an infant positioning unit (21, 25) (as shown in Figures 1-3 and as described on page 3, in paragraphs 0024, 0025 & 0029-0031 and on page 4, in paragraphs 0031-0034).
With respect to claims 11-15, the reference shows the claimed limitations of a method of assembling an artificial kangaroo care apparatus (200), the method comprising:  assembling a structure (11); and assembling a regulating subunit (700), wherein assembling the regulating subunit comprises capturing primary data; and calibrating the regulating subunit to imitate the captured primary data (as shown in Figures 1-3 and as described on page 2, in paragraph 0023; page 3, paragraphs 0023, 0024 & 0029-0031; and on page 4, in paragraph 0031-0034); wherein the captured primary data comprising breathing pattern data (via element 760), temperature data (via element 770) and heartbeat data (via element 750) (as shown in Figure 3 and as described on page 3, in paragraph 0029 and on page 4, in paragraphs 0032-0034); and positioning odor-absorbed material in communication with a surface of the assembled structure (11) (as described on page 4, in paragraph 0035).
With respect to claim 16, the reference shows the claimed limitations of a method of artificial kangaroo care, the method comprising:  positioning material in communication with primary skin; absorbing odor from the primary skin into the positioned material; and positioning the odor-absorbed material in communication with infant skin (as described on page 4, in paragraph 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Diaz et al. ‘420, Rapoport ‘803, Esch ‘841, Andrew ‘742, Piombino ‘839, Esch ‘062, Alkhattaf ‘615, Soberal ‘441, Formica et al. ‘424, Taricani ‘639, Odiwo ‘770 and Taricani, Jr. ‘854.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673